                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 17-cv-0844-WJM-SKC

BRANDON FRESQUEZ,

       Plaintiff,

v.

BNSF RAILWAY CO.,

       Defendant.



     ORDER GRANTING IN PART REMAINDER OF PLAINTIFF’S MOTION FOR
             BACK PAY AND DIRECTING ENTRY OFJUDGMENT


       Plaintiff Brandon Fresquez sued Defendant BNSF Railway Co. (“BNSF”), his

former employer, for retaliating against him for engaging in protected activity, in violation

of the Federal Railroad Safety Act, 49 U.S.C. § 20109 (“FRSA”). The case proceeded

to a 6-day jury trial before Senior U.S. District Court Judge Wiley Y. Daniel. On

February 19, 2019, the jury returned a verdict in favor of Fresquez, finding that BNSF

retaliated against Fresquez in violation of the FRSA, and awarded Fresquez $800,000

in compensatory damages and $250,000 in punitive damages. (ECF No. 152.)

       Judge Daniel reserved questions of back pay and front pay for judicial

determination. (ECF No. 159 at 131–32.) The parties briefed the issues of back pay

and front pay, and Judge Daniel set a hearing on the matter. (ECF Nos. 155 & 166.)

Sadly, prior to the hearing, Judge Daniel passed away. On May 16, 2019, the matter
was drawn to the undersigned, and the Court held a hearing on the issues on

September 6, 2019. (ECF Nos. 171 & 192.)

       After the hearing, the Court entered an Order resolving certain disputes between

the parties regarding calculation of back pay and front pay, taking under advisement the

precise dollar amount of back pay and front pay to be awarded, and directing the parties

to submit simultaneous, supplemental briefs on the issue of the dollar amount to be

awarded consistent with the Court’s rulings in the Order. (ECF No. 193 at 34.)

       Among the disputes resolved, the Court found that Fresquez is entitled to ten

years of front pay from the date of the jury verdict, or until February 19, 2029. (Id. at

17.) Implicit in this finding was that back pay should run from the date Fresquez was

fired to the date of the jury verdict. The Court also instructed the parties to not reduce

Fresquez’s back pay by the amount Fresquez received in unemployment benefits (id. at

25); to omit any health insurance payments from the back pay calculation for failure to

prove the amount spent due to lack of health insurance (id. at 29); to calculate

Fresquez’s estimated but-for wages1 using the method of expert witness Jeffrey Opp

(id. at 26); to calculate the relative loss in health benefits using a multiplier (id. at 30);

and include prejudgment interest using a fixed rate of 5.54%, compounded monthly and

according to a formula approved by the Tenth Circuit (id. at 33). The parties were also

instructed to calculate prejudgment interest as of December 17, 18, and 19. (Id. at 34.)




1
  The Court will refer to the amounts Fresquez would have earned absent the unlawful
termination as “but-for” wages, and the amounts Fresquez instead earned between the trial and
today’s date, or is projected to earn until 2029, as his “non-railroad” wages.


                                                2
           I. SUPPLEMENTAL BRIEFING ON AMOUNT DUE TO FRESQUEZ

       BNSF timely filed its supplemental brief on November 25, 2019. (ECF No. 194.)

Due to a scheduling error at Fresquez’s counsel’s firm, Fresquez filed his supplemental

brief the following day, along with an unopposed motion for leave to belatedly file the

supplement as well as another supplement brief with interest calculations the following

week. (ECF Nos. 196 & 198.) The Court granted the Motion for Leave. (ECF No. 197.)

Because both sets of calculations deviated from the Court’s Order directing

supplemental briefing, the Court requested the native file used by each expert to

calculate back pay, front pay, and prejudgment interest.

A.     Fresquez Calculations

       Contrary to the Court’s Order that front pay be calculated for ten years from the

jury verdict on February 19, 2019, Fresquez calculated front pay for ten year after the

date of September 6, 2019 hearing. (Compare ECF No. 193 at 17 (“Fresquez is entitled

to ten years of front pay from the date of the jury verdict”) with ECF No. 198-2 at 2 (front

pay calculated from September 7, 2019 to September 7, 2029) and id. at 3 (“Date of

Report/Trial: 09/06/19”).) It also appears that Fresquez calculated back pay from the

date of his termination until the date of the hearing. (ECF No. 198-2 at 2; see id. at 3

(“Date of Report/Trial: 09/06/19”).) Plaintiff’s expert calculations for back pay and front

pay are therefore inconsistent with the Court’s Order, and of little use to the Court. This

error influenced the Court’s decision to request the native files with calculations from the

experts.

       The Court also ordered the parties to “calculate prejudgment interest using a

fixed interest rate of 5.54% with such interest compounded monthly” and to “use the




                                             3
formula approved by the Tenth Circuit in Reed v. Mineta, 438 F.3d 1063, 1067 n.4 (10th

Cir. 2006).” (ECF No. 193 at 33.) The formula used in Reed takes the future value of

each payment owed to a plaintiff from the date the each payment was due, subtracts

the original value of each payment, thus leaving only the interest component, and then

adds the interest components of each payment. 438 F.3d at 1067 n.4. In other words,

it calculates the amount of interest due on the amount owed over time, and takes into

account that, absent the discriminatory action, the plaintiff would have earned money

over time. Contrary to the Court’s Order, Fresquez calculated prejudgment interest on

the entire amount of the award from May 27, 2016. (ECF No. 198-2 at 15.)

         These two errors make it difficult for the Court to rely on Fresquez’s model for

calculating front pay and back pay. Even if the Court were to adjust the date ranges for

back pay and front pay in Fresquez’s model, the Court would still need to separately

calculate prejudgment interest in accordance with its ruling, rather than rely on

Fresquez’s model to calculate prejudgment interest.

B.       BNSF Calculations

         Although BNSF did not present an expert at the hearing on back pay and front

pay, after the Court issued its Order, BNSF retained economist Mark Erwin to calculate

the amount of back pay, front pay, benefits, and interest to be awarded. (ECF No. 194

at 2.)

         1.     Back Pay

         Erwin calculated back pay from termination (May 27, 2016) to the jury verdict

(February 19, 2019) omitting any health benefits or unemployment benefits from the

calculations. (ECF No. 194-1 at 4.) Erwin also deducted “unreimbursed railroad




                                              4
employee expenses” (essentially, union dues) from Fresquez’s but-for wages. He also

deducted income taxes on Fresquez’s but-for wages and non-railroad wages. However,

once Erwin arrived at a final recommended back pay and front pay award, he provided

an estimate of taxes on that lump sum.

        2.    Front Pay

        Consistent with the Court’s Order, Erwin calculated lost front pay from February

19, 2019 through February 18, 2029. (ECF No. 194-1.)

        To calculate estimated future wages, Erwin began with Opp’s 2019 but-for wage

estimate and Fresquez’s actual 2019 wages for his non-railroad wages. (Id. at 6.)

Erwin then projected the but-for wages forward from 2019 using forecasted changes in

the Employment Cost Index. (Id.) For projected non-railroad wages, Erwin used the

forecasted changes in the Employment Cost Index and gradually adjusted Fresquez’s

earnings from the entry-level wage to median-occupational earnings by 2029.

        Erwin calculated health benefits in the following manner: He found that in 2019,

Fresquez’s health benefits at BNSF would have been approximately $9,459, or 8.98%

of Fresquez’s but-for wages. He therefore added 8.98% to Fresquez’s but-for wages

each year. For non-railroad healthcare benefits, Erwin assumed, based on a Kaiser

Family Foundation report, that employers typically pay $5,946 in annual premiums for

employee-only coverage. This amount was equal to 11.66% of Fresquez’s 2019 post-

railroad wages. Thus, Erwin added 11.66% to Fresquez’s post-railroad wages each

year.

        Erwin’s calculations include three data points that BNSF did not raise in the

briefing on back pay and front pay or at the hearing: (1) unreimbursed railroad




                                             5
employee expenses; (2) income taxes; and (3) life/employment expectancy. As with the

back pay calculations, Erwin deducted unreimbursed railroad employee expenses from

Fresquez’s projected but-for wages, and deducted income taxes from Fresquez’s but-

for wages and non-railroad wages. Also as noted above, Erwin estimated the taxes due

on the lump sum, and provided an estimate to the Court of the tax liability that would

accompany the award.

       Finally, Erwin adjusted but-for earnings and post-railroad earnings based on

“Plaintiff’s expected likelihood of remaining in the labor force from the date of judgment

through the end of his lost front pay period in 2029.” (ECF No. 194-1 at 10.) He

therefore concluded that, on average during the ten-year front pay period Fresquez had

9.28 expected active years in the labor force. (Id.)

       In the prior Order, the Court explicitly held that on the record before it, Fresquez

would likely have remained at BNSF for an additional ten years. BNSF’s assumption of

9.28 years of labor force participation is contrary to the Court’s Order that Fresquez

should receive ten years of front pay from the date of the trial. The ten-year front pay

period is not subject to further diminution based on work-life expectancy by an expert.

C.     Court’s Approach and Calculations

       At this point, the Court has two options: order supplemental briefing on the

supplemental briefing (forcing the parties to incur additional expert expenses and

billable hours), or take the parties’ experts’ reports and underlying data under

advisement and perform the calculations itself. The Court is frustrated that neither party

adhered to the Court’s rulings in the prior Order, further complicating an already

complicated matter. Specifically, Fresquez failed to make basic changes to the dates in




                                             6
the model or to appropriately calculate interest. BNSF added certain factors not

previously raised to the Court in the briefing on back pay and front pay or at the hearing,

and seemingly did so to reduce its liability to Fresquez.

       Out of this frustration with the parties inability to follow the Court’s Order, the

Court requested the expert models from the parties to make necessary adjustments.

The Court is concerned that ordering further updates to the experts’ models would only

raise additional issues, rather than resolve this litigation. At some point, litigation must

end. The Court exercises its discretion to modify the numbers presented by the parties

consistent with its prior rulings, recalculate back pay and front pay using BNSF’s model,

and, at long last, enter final judgment in favor of Fresquez.

       The Court will use BNSF’s model. As discussed above, even were the Court to

adjust the dates in Fresquez’s model, there is still the significant issue of calculating

prejudgment interest, and Fresquez’s model is inadequate for that task. The Court

understands that each model makes numerous assumptions and adjustments, far more

than were explained in the parties’ briefs, that ultimately impact the final amount owed.

However, the Court must proceed in some way, and it exercises its discretion to do so

using the BNSF model.

       The Court makes the following rulings regarding elements of BNSF’s model, and

adjusts the model accordingly. The Court makes these adjustments in its discretion and

to the best of its ability to arrive at an amount that fairly represents the amount of back

pay, front pay, and prejudgment interest to which Fresquez is entitled.




                                              7
       1.       But-For and Post-Railroad Gross Annual Front Pay

       BNSF objected to Opp’s calculation of Fresquez’s estimated gross annual but-for

railroad earnings. Opp used a method that took into account how much employees are

paid under union contracts, the amount of work available, and how much Fresquez

elected to work on a historical basis to arrive at wage estimates for 2015 to 2019. The

Court found that “Opp’s method to calculate Fresquez’s front pay ha[d] a reasonable

factual basis.” (ECF No. 193 at 26.) Both parties appropriately used these numbers for

Fresquez’s 2015 to 2019 gross annual but-for earnings. (ECF No. 194-1 at 3; ECF No.

198-2 at 11.)

       The Court’s prior order did not directly address how but-for and post-railroad

gross annual front pay should be estimated from 2019 to 2029. Opp simply assumed a

4% growth rate in annual gross wages to account for inflation and any raises Fresquez

may have received. He applied this growth rate to Fresquez’s but-for wages and post-

railroad wages.

       Erwin assumed that Fresquez’s but-for wages would increase by the amount of

annual inflation. For Frequez’s post-railroad wages, however, Erwin factored in annual

inflation as well as an assumption that Fresquez’s wages would rise with his increasing

experience in the building inspector industry. While the Court did not explicitly approve

this formula for projecting future non-railroad wages, the Court notes that the resulting

annual non-railroad wages are less than those projected by Opp, thereby ultimately

benefitting Fresquez. (Compare ECF No. 198-2 at 12 (“alternate wages”) with ECF No.

194-1 at 5 (“Post-RR Earnings Charles Total”).)




                                             8
       With respect to but-for gross wages, the Court finds that Erwin’s approach

underestimates Fresquez’s potential for raises, and Opp’s approach overestimates the

same. In order to avoid additional delay, the Court will exercise its discretion and use

the average of these two but-for gross wage estimates for its calculations. See Part

I.C.5, Table 1, below. For the post-railroad gross wage estimates, the Court will use

Erwin’s numbers that, as discussed above, are lower than Opp’s projections and

thereby ultimately benefit Fresquez.

       2.     Unreimbursable Railroad Employee Expenses

       The Court will not allow BNSF to subtract unreimbursable railroad employee

expenses from but-for wages. BNSF did not challenge Opp’s failure to deduct these

expenses from Fresquez’s but-for wages in its briefing or at the hearing. The Court

finds that such an approach is an unnecessary nickel-and-diming of Fresquez’s

damages at the eleventh hour. BNSF had the opportunity to object to Opp’s report and

the calculations involved, but elected not to do so. The Court will therefore omit this

reduction in Fresquez’s but-for earnings calculations. See Part I.C.5, Table 2B

(“employee expenses” column).

       3.     Labor Force Participation

       As discussed above, Erwin adjusted both but-for earnings and post-railroad

earnings based on his estimate that Fresquez would remain in the labor force for 9.28

years (on average over a ten-year period). Also as discussed above, the Court’s prior

ruling that Plaintiff would remain at BNSF for ten years was intended to account for

future uncertainty about Fresquez’s employment at BNSF. The Court therefore




                                             9
modifies Fresquez’s probability of remaining in the workforce to one hundred percent

until 2029. It does so for both Fresquez’s but-for and post-railroad employment.

      To achieve that result, the Court edited BNSF’s underlying spreadsheet that

estimated “labor force probability”—thus updating the linked cells in the but-for earnings

and post-railroad earnings sheets—in the event that other figures in BNSF’s model were

also keyed off of the data. Specifically, the Court modified the LFP sheet, cells H9:H19

to be 100%, thereby changing the “Probability of LFP” on the but-for table and post-

railroad table to “1.00.” See Part I.C.5, Tables 2B and 3B, below.

      4.     Income Taxes

      Erwin deducted income taxes from Fresquez’s earnings estimates, and added an

approximation of taxes on the lump sum award. Opp did not deduct income taxes from

estimated earnings. The Court notes that, unmodified, BNSF’s after-tax model plus

lump sum income tax is nearly equivalent to the before-tax model with no lump sum

income tax. (ECF No. 194-1 at 34 (total loss award plus income taxes on award is

$583,598); see id. at 70 (“before-tax model: $582,967).)

      According to an Internal Revenue Service (“IRS”) Memorandum submitted by

BNSF, the IRS generally considers back pay and front pay taxable income. (ECF No.

194-1 at 45.) The Court finds it reasonable to consider the taxes that Fresquez would

have paid, either by not deducting income taxes from estimated earnings or by

deducting income tax from expected but-for and post-railroad earnings and adding a

lump sum amount for taxes to the entire award. The Court notes that if it were to rely on

the BNSF model with post-tax earnings estimates and not add a lump sum for taxes,

Fresquez would, in essence, be taxed twice.




                                            10
         The Court adopts BNSF’s approach of deducting income taxes on Fresquez’s

annual earnings, and adding a lump sum to account for taxes on the award. This

approach is reasonable, and has the added benefit of minimizing the number of

modifications to BNSF’s model.

         5.      Tables

         To calculate the award, the Court made the modifications to the BNSF model

discussed above. The cells highlighted in yellow in Tables 2A, 2B, 3A, and 3B show

where the Court modified the data. After making these alterations, the Court ran the

“Backsolver” macro imbedded on the “Inputs” page to, presumably, update the entire

model consistent with the Court’s alterations. (See ECF No. 194-1 at 70.) The Court

also made sure that taxes were calculated on the new amount of the award. The final

result is that Fresquez is entitled to $696,173, which includes back pay, front pay, pre-

judgment interest, and estimated income taxes. The tables below show BNSF’s

calculations (Tables 2A, 3A, 4A & 5A), the Court’s modifications to BNSF’s model and

resulting impacts (Tables 1, 2B, 3B, 4B & 5B), and the amount due to Fresquez.

         Table 1: Average of Estimated But-For Gross Annual Wages

               Fresquez Estimate        BNSF Estimate
  Year                                                        Average
              (ECF No. 198-1 at 11)   (ECF No. 194-1 at 4)
  2019            $108,122.01             $108,122.01        $108,122.01
  2020            $112,446.89             $109,294.41        $110,870.65
  2021            $116,944.76             $110,338.63        $113,641.69
  2022            $121,622.55             $111,392.82        $116,507.69
  2023            $126,487.46             $112,548.17        $119,517.82
  2024            $131,546.95             $113,605.53        $122,576.24
  2025            $136,808.83             $114,650.85        $125,729.84
  2026            $142,281.19             $115,705.79        $128,993.49
  2027            $147,972.43             $116,657.29        $132,314.86
  2028            $153,891.33             $117,616.61        $135,753.97
  2029            $160,046.98             $118,595.69        $139,321.33



                                                  11
                           Table 2A: But-For Earnings Unmodified

Fresquez v. BNSF
Brandon K. Fresquez' But-for Railroad Earnings & Benefits - If Judgement is on December 17, 2019 and Lost Post-retirement Benefits Considered

          Date of Termination:      05/27/16
          Date of Verdict:          02/19/19                                                                                                                     In 2019:
          Date of Judgment:         12/17/19         1                                                    0                                                       $9,459                  Expected        0          Expected
                                                                                                                                                                  8.98%                    But-for                    But-for
                                     Gross         Gross         Cost                                   6.20%          4.90%        1.45%          But-for      RR Health       times     Earnings                   Earnings
                   Year     Real    RR Pay        RR Pay       Sharing       Creditable    Employee     Tier I         Tier II        MC          Earnings      Insurance    Probability & Benefits     Income       & Benefits
 Year      Age     Frac     ECI     (Annual)      (Period)     (Period)       Earnings     Expenses     Taxes          Taxes        Taxes        (before-tax)     (single)     of LFP    (before-tax)    Taxes       (after-tax)

Termination
 2016     31        0.60             $107,306      $64,207       ($1,571)      $62,636         ($705)    ($3,883)       ($2,704)       ($908)       $54,435                        1.00      $54,435    ($18,879)       $35,556
 2017     32        1.00             $110,169     $110,169       ($2,747)     $107,422       ($1,512)    ($6,660)       ($4,631)     ($1,558)       $93,062                        1.00      $93,062    ($24,640)       $68,422
 2018     33        1.00             $106,524     $106,524       ($2,747)     $103,777       ($1,526)    ($6,434)       ($4,675)     ($1,505)       $89,638                        1.00      $89,638    ($20,565)       $69,073
 2019     34        0.13             $108,122      $14,301         ($229)      $14,072         ($205)      ($872)         ($690)       ($204)       $12,100                        1.00      $12,100     ($2,800)        $9,300

Verdict
 2019       34      0.83 137.50      $108,122      $89,613       ($2,289)       $87,324      ($1,265)    ($5,414)       ($4,147)     ($1,266)       $75,232         $7,839         1.00      $83,071    ($17,258)       $65,813

Judgment
 2019       34      0.04   137.50    $108,122       $4,208         ($229)       $3,980          ($59)      ($247)            $0         ($58)        $3,616           $357         0.98       $3,913       ($775)        $3,138
 2020       35      1.00   138.99    $109,294     $109,294       ($2,776)     $106,518       ($1,545)    ($6,604)       ($4,874)     ($1,545)       $91,950         $9,562         0.96      $97,189    ($19,938)       $77,250
 2021       36      1.00   140.32    $110,339     $110,339       ($2,803)     $107,536       ($1,560)    ($6,667)       ($4,922)     ($1,559)       $92,827         $9,653         0.94      $96,340    ($19,709)       $76,631
 2022       37      1.00   141.66    $111,393     $111,393       ($2,830)     $108,563       ($1,575)    ($6,731)       ($5,320)     ($1,574)       $93,363         $9,745         0.93      $96,067    ($19,641)       $76,427
 2023       38      1.00   143.13    $112,548     $112,548       ($2,859)     $109,689       ($1,591)    ($6,801)       ($5,375)     ($1,590)       $94,332         $9,846         0.92      $96,266    ($19,700)       $76,565
 2024       39      1.00   144.47    $113,606     $113,606       ($2,886)     $110,720       ($1,606)    ($6,865)       ($5,425)     ($1,605)       $95,218         $9,939         0.92      $96,594    ($19,800)       $76,795
 2025       40      1.00   145.80    $114,651     $114,651       ($2,913)     $111,738       ($1,621)    ($6,928)       ($5,475)     ($1,620)       $96,094        $10,030         0.91      $96,955    ($19,908)       $77,047
 2026       41      1.00   147.14    $115,706     $115,706       ($2,939)     $112,766       ($1,636)    ($6,992)       ($5,526)     ($1,635)       $96,978        $10,123         0.91      $97,317    ($22,695)       $74,621
 2027       42      1.00   148.35    $116,657     $116,657       ($2,964)     $113,694       ($1,649)    ($7,049)       ($5,571)     ($1,649)       $97,776        $10,206         0.90      $97,576    ($22,776)       $74,800
 2028       43      1.00   149.57    $117,617     $117,617       ($2,988)     $114,629       ($1,663)    ($7,107)       ($5,617)     ($1,662)       $98,580        $10,290         0.90      $97,704    ($22,816)       $74,888
 2029       44      0.13   150.82    $118,596      $15,921         ($404)      $15,517         ($225)      ($962)         ($760)       ($225)       $13,344         $1,393         0.89      $13,123     ($3,065)       $10,058

   Post-verdict:   10.00 years, per order                                                                        Expected Years Active in Labor Force, Post-verdict:               9.28




                           Table 2B: But-For Earnings Modified

Fresquez v. BNSF
Brandon K. Fresquez' But-for Railroad Earnings & Benefits - If Judgement is on December 17, 2019 and Lost Post-retirement Benefits Considered

          Date of Termination:      05/27/16
          Date of Verdict:          02/19/19                                                                                                                     In 2019:
          Date of Judgment:         12/17/19             1                                                 0                                                      $9,459                  Expected         0         Expected
                                                                                                                                                                  8.98%                    But-for                    But-for
                                     Gross          Gross         Cost                                  6.20%           4.90%       1.45%          But-for      RR Health       times     Earnings                   Earnings
                   Year    Real     RR Pay         RR Pay       Sharing       Creditable   Employee     Tier I          Tier II       MC          Earnings      Insurance    Probability & Benefits     Income       & Benefits
 Year      Age     Frac    ECI      (Annual)       (Period)     (Period)       Earnings    Expenses     Taxes           Taxes       Taxes        (before-tax)     (single)     of LFP    (before-tax)    Taxes       (after-tax)

Termination
 2016     31        0.60              $107,306       $64,207      ($1,571)       $62,636                  ($3,883)       ($2,704)       ($908)       $55,140                        1.00     $55,140     ($18,879)      $36,262
 2017     32        1.00              $110,169      $110,169      ($2,747)      $107,422                  ($6,660)       ($4,631)     ($1,558)       $94,574                        1.00     $94,574     ($24,640)      $69,934
 2018     33        1.00              $106,524      $106,524      ($2,747)      $103,777                  ($6,434)       ($4,675)     ($1,505)       $91,164                        1.00     $91,164     ($20,565)      $70,599
 2019     34        0.13              $108,122       $14,301        ($229)       $14,072                    ($872)         ($690)       ($204)       $12,306                        1.00     $12,306      ($2,801)       $9,505

Verdict
 2019       34      0.83 137.50       $108,122       $89,613      ($2,289)       $87,324                  ($5,414)       ($4,147)     ($1,266)       $76,497        $7,839          1.00     $84,336     ($17,262)      $67,073

Judgment
 2019       34      0.04   137.50   $108,122.01       $4,208        ($229)        $3,980                    ($247)            $0         ($58)        $3,675          $357          1.00      $4,032        ($787)       $3,245
 2020       35      1.00   138.99   $110,870.65     $110,871      ($2,776)      $108,094                  ($6,702)       ($4,874)     ($1,567)       $94,951        $9,703          1.00    $104,655     ($21,629)      $83,026
 2021       36      1.00   140.32   $113,641.69     $113,642      ($2,803)      $110,839                  ($6,872)       ($4,922)     ($1,607)       $97,438        $9,950          1.00    $107,387     ($22,415)      $84,973
 2022       37      1.00   141.66   $116,507.69     $116,508      ($2,830)      $113,678                  ($7,048)       ($5,570)     ($1,648)       $99,411       $10,204          1.00    $109,616     ($23,228)      $86,388
 2023       38      1.00   143.13   $119,517.82     $119,518      ($2,859)      $116,659                  ($7,233)       ($5,716)     ($1,692)      $102,018       $10,472          1.00    $112,490     ($24,081)      $88,409
 2024       39      1.00   144.47   $122,576.24     $122,576      ($2,886)      $119,690                  ($7,421)       ($5,865)     ($1,736)      $104,669       $10,744          1.00    $115,413     ($24,949)      $90,464
 2025       40      1.00   145.80   $125,729.84     $125,730      ($2,913)      $122,817                  ($7,615)       ($6,018)     ($1,781)      $107,404       $11,025          1.00    $118,429     ($25,844)      $92,584
 2026       41      1.00   147.14   $128,993.49     $128,993      ($2,939)      $126,054                  ($7,815)       ($6,177)     ($1,828)      $110,234       $11,315          1.00    $121,550     ($29,993)      $91,557
 2027       42      1.00   148.35   $132,314.86     $132,315      ($2,964)      $129,351                  ($8,020)       ($6,338)     ($1,876)      $113,118       $11,611          1.00    $124,729     ($31,069)      $93,660
 2028       43      1.00   149.57   $135,753.97     $135,754      ($2,988)      $132,766                  ($8,231)       ($6,506)     ($1,925)      $116,104       $11,918          1.00    $128,022     ($32,183)      $95,839
 2029       44      0.13   150.82   $139,321.33      $18,703        ($404)       $18,299                  ($1,135)         ($897)       ($265)       $16,002        $1,643          1.00     $17,645      ($4,476)      $13,169

   Post-verdict:   10.00 years, per order                                                                           Expected Years Active in Labor Force, Post-verdict:            10.00




                                                                                                          12
                            Table 3A: Post-Railroad Earnings Unmodified

Fresquez v. BNSF
Brandon K. Fresquez' Post-Railroad Earnings & Benefits - If Judgement is on December 17, 2019 and Lost Post-retirement Benefits Considered

          Date of Termination:                05/27/16
          Date of Verdict:                    02/19/19                                                                                       In 2019:
          Date of Judgment:                   12/17/19         1           1                       0                                          $5,946                             Expected                      Expected
                                                                                                                                              11.66%        4.83%                 Post-RR                       Post-RR
                                                             Post-RR Earnings                    6.20%         1.45%         Post-RR          Health     Retirement      times   Earnings                      Earnings
                   Year     Real      Entry   Town of                   Charles                    SS            MC         Earnings        Insurance      Benefits Probability & Benefits        Income       & Benefits
 Year      Age     Frac     ECI      to Med Castle Rock    SAFEbuilt    Abbott       Total       Taxes         Taxes       (before-tax)       (single)   (private ind.) of LFP  (before-tax)       Taxes       (after-tax)

Termination
 2016     31        0.60                        $16,701                              $16,701      ($1,035)        ($242)      $15,423                                      1.00      $15,423        ($2,498)      $12,925
 2017     32        1.00                         $1,920      $18,998                 $20,918      ($1,297)        ($303)      $19,318                                      1.00      $19,318        ($1,598)      $17,719
 2018     33        1.00                                     $43,385      $5,923     $49,308      ($3,057)        ($715)      $45,535                                      1.00      $45,535        ($6,014)      $39,522
 2019     34        0.13                                                  $6,847      $6,847        ($424)         ($99)       $6,323                                      1.00       $6,323          ($907)       $5,416

Verdict
 2019       34      0.83 137.50 137.50                                   $42,197     $42,197      ($2,616)        ($612)      $38,969           $4,920       $2,038        1.00      $45,927        ($5,587)      $40,340

Judgment
 2019       34      0.04    137.50   137.50                               $1,956      $1,956        ($121)         ($28)       $1,807             $228          $94        0.98       $2,096          ($272)       $1,824
 2020       35      1.00    138.99   144.18                              $53,479     $53,479      ($3,316)        ($775)      $49,388           $6,010       $2,583        0.96      $55,625        ($8,704)      $46,921
 2021       36      1.00    140.32   150.35                              $55,768     $55,768      ($3,458)        ($809)      $51,501           $6,068       $2,694        0.94      $56,818        ($8,934)      $47,884
 2022       37      1.00    141.66   156.79                              $58,154     $58,154      ($3,606)        ($843)      $53,705           $6,126       $2,809        0.93      $58,362        ($9,209)      $49,153
 2023       38      1.00    143.13   164.08                              $60,857     $60,857      ($3,773)        ($882)      $56,201           $6,189       $2,939        0.92      $60,368        ($9,579)      $50,789
 2024       39      1.00    144.47   170.98                              $63,417     $63,417      ($3,932)        ($920)      $58,566           $6,248       $3,063        0.92      $62,350       ($10,003)      $52,347
 2025       40      1.00    145.80   178.02                              $66,030     $66,030      ($4,094)        ($957)      $60,979           $6,305       $3,189        0.91      $64,384       ($10,414)      $53,970
 2026       41      1.00    147.14   185.36                              $68,750     $68,750      ($4,263)        ($997)      $63,491           $6,363       $3,321        0.91      $66,490       ($12,696)      $53,793
 2027       42      1.00    148.35   192.18                              $71,280     $71,280      ($4,419)      ($1,034)      $65,827           $6,415       $3,443        0.90      $68,392       ($13,175)      $55,217
 2028       43      1.00    149.57   199.25                              $73,902     $73,902      ($4,582)      ($1,072)      $68,249           $6,468       $3,570        0.90      $70,257       ($13,651)      $56,606
 2029       44      0.13    150.82   206.67                              $10,291     $10,291        ($638)        ($149)       $9,503             $876         $497        0.89       $9,685        ($2,108)       $7,577

   Post-verdict:   10.00 years, per order                                                                  Expected Years Active in Labor Force, Post-verdict:             9.28




                            Table 3B: Post-Railroad Earnings Modified

Fresquez v. BNSF
Brandon K. Fresquez' Post-Railroad Earnings & Benefits - If Judgement is on December 17, 2019 and Lost Post-retirement Benefits Considered

          Date of Termination:                 05/27/16
          Date of Verdict:                     02/19/19                                                                                        In 2019:
          Date of Judgment:                    12/17/19            1           1                       0                                        $5,946                             Expected                       Expected
                                                                                                                                                11.66%        4.83%                 Post-RR                        Post-RR
                                                              Post-RR Earnings                    6.20%          1.45%         Post-RR          Health     Retirement      times   Earnings                       Earnings
                   Year      Real     Entry   Town of                    Charles                    SS             MC         Earnings        Insurance      Benefits Probability & Benefits         Income       & Benefits
 Year      Age     Frac      ECI     to Med Castle Rock     SAFEbuilt    Abbott       Total       Taxes          Taxes       (before-tax)       (single)   (private ind.) of LFP  (before-tax)        Taxes       (after-tax)

Termination
 2016     31         0.60                        $16,701                               $16,701      ($1,035)        ($242)       $15,423                                      1.00      $15,423        ($2,498)       $12,925
 2017     32         1.00                         $1,920      $18,998                  $20,918      ($1,297)        ($303)       $19,318                                      1.00      $19,318        ($1,598)       $17,719
 2018     33         1.00                                     $43,385       $5,923     $49,308      ($3,057)        ($715)       $45,535                                      1.00      $45,535        ($6,014)       $39,522
 2019     34         0.13                                                   $6,847      $6,847        ($424)         ($99)        $6,323                                      1.00       $6,323          ($907)        $5,416

Verdict
 2019       34       0.83 137.50 137.50                                    $42,197     $42,197      ($2,616)        ($612)       $38,969          $4,920        $2,038        1.00      $45,927        ($5,591)       $40,336

Judgment
 2019       34       0.04   137.50   137.50                                 $1,956      $1,956        ($121)         ($28)        $1,807            $228           $94        1.00       $2,129          ($299)        $1,830
 2020       35       1.00   138.99   144.18                                $53,479     $53,479      ($3,316)        ($775)       $49,388          $6,010        $2,583        1.00      $57,982        ($9,903)       $48,079
 2021       36       1.00   140.32   150.35                                $55,768     $55,768      ($3,458)        ($809)       $51,501          $6,068        $2,694        1.00      $60,263       ($10,410)       $49,853
 2022       37       1.00   141.66   156.79                                $58,154     $58,154      ($3,606)        ($843)       $53,705          $6,126        $2,809        1.00      $62,640       ($10,865)       $51,775
 2023       38       1.00   143.13   164.08                                $60,857     $60,857      ($3,773)        ($882)       $56,201          $6,189        $2,939        1.00      $65,330       ($11,354)       $53,976
 2024       39       1.00   144.47   170.98                                $63,417     $63,417      ($3,932)        ($920)       $58,566          $6,248        $3,063        1.00      $67,876       ($11,877)       $55,999
 2025       40       1.00   145.80   178.02                                $66,030     $66,030      ($4,094)        ($957)       $60,979          $6,305        $3,189        1.00      $70,473       ($12,367)       $58,106
 2026       41       1.00   147.14   185.36                                $68,750     $68,750      ($4,263)        ($997)       $63,491          $6,363        $3,321        1.00      $73,175       ($14,982)       $58,193
 2027       42       1.00   148.35   192.18                                $71,280     $71,280      ($4,419)      ($1,034)       $65,827          $6,415        $3,443        1.00      $75,685       ($15,560)       $60,125
 2028       43       1.00   149.57   199.25                                $73,902     $73,902      ($4,582)      ($1,072)       $68,249          $6,468        $3,570        1.00      $78,286       ($16,164)       $62,122
 2029       44       0.13   150.82   206.67                                $10,291     $10,291        ($638)        ($149)        $9,503            $876          $497        1.00      $10,876        ($2,596)        $8,280

   Post-verdict:    10.00 years, per order                                                                   Expected Years Active in Labor Force, Post-verdict:             10.00




                                                                                                       13
                       Table 4A: Pre-Judgment Interest Unmodified

Fresquez v. BNSF
Brandon K. Fresquez' Pre-judgment Interest

Date of Termination:       05/27/16
Date of Verdict:           02/19/19
Date of Judgement:         12/17/19                                                                                                                             Pre-
                                                                                         Pre-                                                               judgment
   Pre-                                            5.54%      Ordinary    Ending     judgement Beginning                            Beginning                 Interest    Total Pre-
judgement     Period      Number of     Monthly    Period     Annuity     Annuity      Interest  Interest   Beginning   Beginning    Balance    Ending      (Beginning    judgment
   Year        Loss        Months      Loss Flow    Rate       Factor     Amount       (Annuity) Accrued    Principle    Balance      Factor    Balance      balances)     Interest


   2016         $22,631          7.2      $3,152      0.46%       7.284    $22,956        $325         $0          $0          $0       1.034          $0           $0          $325
   2017         $50,702         12.0      $4,225      0.46%      12.309    $52,010      $1,307       $325     $22,631     $22,956       1.057     $24,261       $1,305        $2,612
   2018         $29,551         12.0      $2,463      0.46%      12.309    $30,313        $762     $2,937     $73,333     $76,271       1.057     $80,605       $4,334        $5,096
   2019          $3,884          1.6      $2,411      0.46%       1.613     $3,889          $5     $8,034    $102,884    $110,918       1.007    $111,744         $826          $832


   2019         $25,473          9.9      $2,566      0.46%      10.136    $26,005        $531     $8,865    $106,768    $115,634       1.047    $121,045       $5,411        $5,942

                                                                                                                                           Total Pre-judgment Interest:     $14,808




                       Table 4B: Pre-Judgment Interest Modified

Fresquez v. BNSF
Brandon K. Fresquez' Pre-judgment Interest

Date of Termination:       05/27/16
Date of Verdict:           02/19/19
Date of Judgement:         12/17/19                                                                                                                             Pre-
                                                                                         Pre-                                                               judgment
   Pre-                                            5.54%      Ordinary    Ending     judgement Beginning                            Beginning                 Interest    Total Pre-
judgement     Period      Number of     Monthly    Period     Annuity     Annuity      Interest  Interest   Beginning   Beginning    Balance    Ending      (Beginning    judgment
   Year        Loss        Months      Loss Flow    Rate       Factor     Amount       (Annuity) Accrued    Principle    Balance      Factor    Balance      balances)     Interest


   2016         $23,336          7.2      $3,250      0.46%       7.284    $23,672        $336         $0          $0          $0       1.034          $0           $0          $336
   2017         $52,214         12.0      $4,351      0.46%      12.309    $53,561      $1,346       $336     $23,336     $23,672       1.057     $25,017       $1,345        $2,692
   2018         $31,077         12.0      $2,590      0.46%      12.309    $31,878        $801     $3,027     $75,551     $78,578       1.057     $83,043       $4,465        $5,267
   2019          $4,089          1.6      $2,538      0.46%       1.613     $4,095          $6     $8,294    $106,627    $114,922       1.007    $115,777         $856          $862


   2019         $26,737          9.9      $2,693      0.46%      10.136    $27,295        $558     $9,156    $110,717    $119,872       1.047    $125,482       $5,609        $6,167

                                                                                                                                           Total Pre-judgment Interest:     $15,323




                                                                                       14
            Table 5A: Summation Unmodified


Fresquez v. BNSF
Brandon K. Fresquez' Present Value Loss of Back and Front Pay

Date of Termination:       05/27/16
Date of Verdict:           02/19/19
Date of Judgement:         12/17/19
                                                                                                                   5.54%
                             Expected Earnings & Benefits                                             Present       Pre-
                   Year            (net of income taxes)                               Discount        Value     judgment
 Year      Age     Frac     But-for       Post-RR        Delta            POL           Factor          Loss      Interest

Termination - Loss of Back Pay Begins
 2016     31       0.60     $35,556         $12,925        $22,631        100.00%     100.00%          $22,631        $325
 2017     32       1.00     $68,422         $17,719        $50,702        100.00%     100.00%          $50,702      $2,612
 2018     33       1.00     $69,073         $39,522        $29,551        100.00%     100.00%          $29,551      $5,096
 2019     34       0.13      $9,300          $5,416         $3,884        100.00%     100.00%           $3,884        $832
                                                                             Loss of Back Pay:        $106,768
Verdict - Loss of Front Pay Begins
 2019       34       0.83     $65,813       $40,340        $25,473       100.00%     100.00%           $25,473      $5,942
                                                                        Pre-judgment Interest:                     $14,808
Judgment
 2019      34       0.04      $3,138         $1,824         $1,314          99.91%       99.97%         $1,312
 2020      35       1.00     $77,250        $46,921        $30,329          99.73%       99.49%        $30,094
 2021      36       1.00     $76,631        $47,884        $28,748          99.54%       99.18%        $28,382
 2022      37       1.00     $76,427        $49,153        $27,273          99.35%       99.09%        $26,849
 2023      38       1.00     $76,565        $50,789        $25,776          99.15%       99.08%        $25,323
 2024      39       1.00     $76,795        $52,347        $24,448          98.94%       98.86%        $23,914
 2025      40       1.00     $77,047        $53,970        $23,077          98.72%       98.49%        $22,439
 2026      41       1.00     $74,621        $53,793        $20,828          98.50%       98.14%        $20,134
 2027      42       1.00     $74,800        $55,217        $19,583          98.26%       97.85%        $18,827
 2028      43       1.00     $74,888        $56,606        $18,282          98.00%       97.66%        $17,497
 2029      44       0.13     $10,058         $7,577         $2,481          97.73%       97.19%         $2,356
                                                                              Loss of Front Pay:      $242,600
   Post-verdict:   10.00 years, per order
                                                                              Loss of Back Pay:       $106,768
                                                         plus Loss of Front Pay, Pre-judgment:         $25,473
                                                      equals Basis for Pre-judgment Interest:         $132,241
                                                                     plus Pre-judgment Interest:       $14,808
                                                                   equals Pre-judgment Loss:          $147,049
                                                        plus Loss of Front Pay, Post-judgment:        $217,127
                                         equals Loss Excluding Post-Retirement Benefits:              $364,176
                                                 plus Loss of Tier I / Social Security Benefits:       $19,298
                                                                     plus Loss of Tier II Benefits:    $56,871
                                                                 plus Associated Income Taxes:          $2,507
                                                                     equals Total Loss Award:         $442,852
                                                                  plus Income Taxes on Award:         $140,700
                                                                  equals Tax-adjusted Award:          $583,553




                                                            15
            Table 5B: Summation Modified


Fresquez v. BNSF
Brandon K. Fresquez' Present Value Loss of Back and Front Pay

Date of Termination:       05/27/16
Date of Verdict:           02/19/19
Date of Judgement:         12/17/19
                                                                                                                   5.54%
                             Expected Earnings & Benefits                                             Present       Pre-
                   Year            (net of income taxes)                               Discount        Value     judgment
 Year      Age     Frac     But-for       Post-RR        Delta            POL           Factor          Loss      Interest

Termination - Loss of Back Pay Begins
 2016     31       0.60     $36,262         $12,925        $23,336        100.00%     100.00%          $23,336        $336
 2017     32       1.00     $69,934         $17,719        $52,214        100.00%     100.00%          $52,214      $2,692
 2018     33       1.00     $70,599         $39,522        $31,077        100.00%     100.00%          $31,077      $5,267
 2019     34       0.13      $9,505          $5,416         $4,089        100.00%     100.00%           $4,089        $862
                                                                             Loss of Back Pay:        $110,717
Verdict - Loss of Front Pay Begins
 2019       34       0.83     $67,073       $40,336        $26,737       100.00%     100.00%           $26,737      $6,167
                                                                        Pre-judgment Interest:                     $15,323
Judgment
 2019      34       0.04      $3,245         $1,830         $1,415          99.91%       99.97%         $1,414
 2020      35       1.00     $83,026        $48,079        $34,947          99.73%       99.49%        $34,676
 2021      36       1.00     $84,973        $49,853        $35,119          99.54%       99.18%        $34,672
 2022      37       1.00     $86,388        $51,775        $34,613          99.35%       99.09%        $34,075
 2023      38       1.00     $88,409        $53,976        $34,433          99.15%       99.08%        $33,826
 2024      39       1.00     $90,464        $55,999        $34,465          98.94%       98.86%        $33,713
 2025      40       1.00     $92,584        $58,106        $34,478          98.72%       98.49%        $33,525
 2026      41       1.00     $91,557        $58,193        $33,364          98.50%       98.14%        $32,251
 2027      42       1.00     $93,660        $60,125        $33,535          98.26%       97.85%        $32,241
 2028      43       1.00     $95,839        $62,122        $33,717          98.00%       97.66%        $32,270
 2029      44       0.13     $13,169         $8,280         $4,889          97.73%       97.19%         $4,644
                                                                              Loss of Front Pay:      $334,044
   Post-verdict:   10.00 years, per order
                                                                              Loss of Back Pay:       $110,717
                                                         plus Loss of Front Pay, Pre-judgment:         $26,737
                                                      equals Basis for Pre-judgment Interest:         $137,454
                                                                     plus Pre-judgment Interest:       $15,323
                                                                   equals Pre-judgment Loss:          $152,777
                                                        plus Loss of Front Pay, Post-judgment:        $307,307
                                         equals Loss Excluding Post-Retirement Benefits:              $460,084
                                                 plus Loss of Tier I / Social Security Benefits:       $20,917
                                                                     plus Loss of Tier II Benefits:    $60,726
                                                                 plus Associated Income Taxes:          $8,764
                                                                     equals Total Loss Award:         $550,489
                                                                  plus Income Taxes on Award:         $145,684
                                                                  equals Tax-adjusted Award:          $696,173




                                                            16
                                  II. CONCLUSION

     For the reasons set forth above, the Court ORDERS as follows:

1.   The portion of the Motion for Back and Front Pay (ECF No. 166) previously taken

     under advisement is GRANTED IN PART and DENIED IN PART as discussed

     above;

2.   The Court finds that Plaintiff Brandon Fresquez is entitled to a total tax-adjusted

     award of back pay, front pay, and prejudgment interest through December 17,

     2019 of $696,173;

3.   The Clerk of Court shall enter judgment in favor of Plaintiff and against

     Defendant in the principal amount of $1,746,173—comprised of $696,173 for

     back pay, front pay, and prejudgment interest; $800,000 in compensatory

     damages; and $250,000 in punitive damages—with postjudgment interest at the

     federal statutory rate;

4.   The Court will resolve the pending Motion for Fees and Costs (ECF No. 165) by

     way of separate Order; and

5.   The Clerk shall terminate this case.


     Dated this 17th day of December, 2019.

                                                 BY THE COURT:



                                                 _______________________
                                                 William J. Martínez
                                                 United States District Judge




                                            17
